Citation Nr: 1112958	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-11 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to an effective date earlier than August 28, 2008, for an award of service connection for recurrent left patellar subluxation associated with service-connected left patellofemoral degenerative joint disease.

3.  Entitlement to an effective date earlier than August 28, 2008, for a 10 percent rating for service-connected left patellofemoral degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for a low back disability.  

The Board observes that, in a May 1990 rating decision, the RO denied the Veteran's claim of service connection for a low back disability (characterized as muscle strain of the low back).  Although the Veteran timely disagreed with this decision, he failed to perfect a timely appeal and this decision became final.  See 38 U.S.C.A. § 7104 (West 2002).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a low back disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This matter also is on appeal of a January 2009 rating decision in which the RO granted service connection for recurrent left patellar subluxation associated with service-connected left patellofemoral degenerative joint disease (previously characterized as left recurrent patellar subluxation with hypermobile patella), assigning a 10 percent rating effective August 28, 2008.  The RO also assigned a higher 10 percent rating for service-connected left patellofemoral degenerative joint disease (previously characterized as left recurrent patellar subluxation with hypermobile patella) effective August 28, 2008.

Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in April 2010, he subsequently withdrew this hearing request in August 2010.  See 38 C.F.R. § 20.704 (2010).

The Board notes that the Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this case, however, it appears that the Veteran is not attempting to reopen any prior final rating decision.  He contends instead that, when he filed a request to reopen a previously denied claim of service connection for right patella dislocation in November 2007, this was a "typographical error" because he identified the wrong knee and VA should have interpreted this request as an increased rating claim for his service-connected left recurrent patellar subluxation with hypermobile patella.  As noted above, in the currently appealed rating decision issued in January 2009, the RO recharacterized the Veteran's service-connected left recurrent patellar subluxation with hypermobile patella as 2 distinct disabilities and assigned separate 10 percent ratings for service-connected left patellofemoral degenerative joint disease and service-connected recurrent left patellar subluxation.  Although the Veteran acknowledges that he made a "typographical error" in identifying his right knee rather than his left knee in November 2007 correspondence, he contends that VA should have recognized this error and assigned an effective date in November 2007 for his service-connected left recurrent patellar subluxation and service-connected left patellofemoral degenerative joint disease.

As will be explained below in greater detail, the Veteran's previously denied service connection claim for a low back disability is being reopened.  The Veteran's reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In May 1990, the RO denied the Veteran's claim of service connection for a low back disability (characterized as muscle strain of the low back); although the Veteran disagreed with this decision, no timely appeal was perfected and it became final.

2.  The evidence received since May 1990 relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability because it suggests that the Veteran currently experiences a low back disability which may be attributed to active service.  

3.  The Veteran's original claim of service connection for left recurrent patellar subluxation with hypermobile patella was date-stamped as received by the RO on December 4, 1989.

4.  In a rating decision dated on May 8, 1990, and issued to the Veteran on May 24, 1990, the RO granted the Veteran's claim of service connection for left recurrent patellar subluxation with hypermobile patella, assigning a zero percent rating effective November 25, 1989; although he disagreed with this decision in June 1990 with respect to the initial zero percent rating assigned for his service-connected left recurrent patellar subluxation with hypermobile patella, the Veteran did not perfect a timely appeal.

5.  In statements on a VA Form 21-4138 dated on November 13, 2007, and date-stamped as received by the RO on November 19, 2007, the Veteran requested "service connection for a dislocated right knee."

6.  In a letter dated on August 25, 2008, and date-stamped as received by the RO on August 28, 2008, the Veteran requested an increased rating "for my left patella dislocation condition."

7.  Service connection is in effect for recurrent left patellar subluxation associated with left patellofemoral degenerative joint disease, evaluated as 10 percent disabling effective August 28, 2008.

8.  There is no correspondence in the claims file concerning the Veteran's service-connected left recurrent patellar subluxation with hypermobile patella dated between July 10, 1990, when the RO issued a Statement of the Case on the Veteran's claim for an initial compensable rating for service-connected left recurrent patellar subluxation with hypermobile patella, and August 28, 2008, when his increased rating claim for left recurrent patellar subluxation with hypermobile patella was date-stamped as received by the RO.

9.  It is not factually ascertainable that the Veteran's service-connected left patellofemoral degenerative joint disease (previously characterized as recurrent patellar subluxation with hypermobile patella) worsened within the one-year period prior to August 28, 2008.


CONCLUSIONS OF LAW

1.  The May 1990 RO decision, which denied the Veteran's service connection claim for a low back disability(characterized as muscle strain of the low back), is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence received since the May 1990 RO decision in support of the claim of service connection for a low back disability is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The criteria for an effective date earlier than August 28, 2008, for an award of service connection for recurrent left patellar subluxation associated with service-connected left patellofemoral degenerative joint disease have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 3.151(a), 3.400 (2010).

4.  The criteria for an effective date earlier than August 28, 2008, for a 10 percent rating for left patellofemoral degenerative joint disease have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2007, December 2008, and in April 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit evidence demonstrating his entitlement to the benefits sought on appeal and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The December 2007 letter also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a low back disability, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the Veteran's earlier effective date claim for recurrent left patellar subluxation is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision issued in January 2009.  The Board also notes that the Veteran's earlier effective date claim for left patellofemoral degenerative joint disease is a "downstream" element of the RO's grant of service connection for this disability (previously characterized as left recurrent patellar subluxation with hypermobile patella) in a May 1990 rating decision for which a timely appeal was not perfected.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's earlier effective date claim for recurrent left patellar subluxation, the Board notes that, in December 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim of service connection for this disability, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of this claim.  The Veteran further was informed of when and where to send the evidence.  Because the currently appealed January 2009 rating decision was fully favorable to the Veteran on the issue of service connection for recurrent left patellar subluxation, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  The Board also finds that, because the unappealed May 1990 rating decision was fully favorable to the Veteran on the issue of left patellofemoral degenerative joint disease (previously characterized as left recurrent patellar subluxation with hypermobile patella), and because this decision was issued well before the enactment of the VCAA, VA could not have provided pre-adjudication VCAA notice and there is no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additional notice of the five elements of a service-connection claim was provided in the December 2007 and December 2008 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence supports the reopening the Veteran's claim of service connection for a low back disability.  The evidence, however, does not support assigning an effective date earlier than August 28, 2008, for the award of service connection for recurrent left patellar subluxation or for a 10 percent rating for left patellofemoral degenerative joint disease.  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2007 letter was issued to the appellant and his service representative prior to the July 2008 rating decision which denied the Veteran's request to reopen his previously denied service connection claim for a low back disability; thus, this notice was timely.  The December 2008 letter also was issued to the appellant and his service representative prior to the January 2009 rating decision which granted service connection for recurrent left patellar subluxation associated with service-connected left patellofemoral degenerative joint disease and assigned a higher 10 percent rating for service-connected left patellofemoral degenerative joint disease, both effective August 28, 2008; thus, this notice also was timely.  The claimant further has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, new and material evidence has been received to reopen the Veteran's claim of service connection for a low back disability.  This claim is addressed further in the remand portion of the decision below.  With respect to the Veteran's earlier effective date claims currently on appeal, there is no duty to provide an examination or a medical opinion because such evidence would not be relevant to either of these claims.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


New & Material Evidence Claim

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied service connection claim for a low back disability.  He specifically contends that, because he injured his low back during active service and continued to experience low back pain since his service separation, he is entitled to reopen the previously denied claim.

In May 1990, the RO denied, in pertinent part, the Veteran's claim of service connection for a low back disability.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran disagreed with the May 1990 rating decision in a letter dated on June 19, 1990, and date-stamped as received by the RO on June 28, 1990.  In response, the RO issued a Statement of the Case (SOC) to the Veteran and his service representative on July 10, 1990, which addressed the issue of entitlement to service connection for a low back disability.  The Veteran did not respond to the SOC by perfecting a timely appeal and the May 1990 rating decision became final.

The claim of service connection for a low back disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a low back disability on a VA Form 21-4138 which was date-stamped as received by the RO on November 19, 2007.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new evidence means existing evidence not previously received to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a low back disability, the evidence before VA at the time of the prior final RO decision in May 1990 consisted of the Veteran's service treatment records and a VA examination report dated in January 1990.  The RO noted that the Veteran's service treatment records showed that he reported at his enlistment physical examination only a "trick" right knee which had been dislocated.  These records also showed that the Veteran had been seen for muscle strain of the lower back in October 1988 and this complaint resolved without residuals.  The Veteran's January 1990 VA examination showed subjective complaints of back pain but no back pain or tenderness and normal movement on examination.  X-rays showed a normal back except for spina bifida at L5-S1.  Because there was no evidence of any recent or old back injury on VA examination, and because x-rays showed only that the Veteran experienced spina bifida (which was a congenital disability for which VA disability compensation is not payable), the RO denied the Veteran's service connection claim for a low back disability (which it characterized as muscle strain of the lower back).

As noted elsewhere, in a letter dated on June 19, 1990, and date-stamped as received by the RO on June 28, 1990, the Veteran disagreed with the denial of his service connection claim for a low back disability and essentially disputed the recent findings on VA examination.  The RO then issued an SOC to the Veteran on July 10, 1990, which addressed this claim.  There is no record of a response from the Veteran.

The newly received evidence includes additional VA and private treatment records and the Veteran's lay statements.  The newly received medical evidence shows that the Veteran was treated by a private physician in July 2002 for right low back pain.  In July 2003, this private physician diagnosed the Veteran as having myofascial pain and prescribed a course of outpatient physical therapy for back strengthening exercises with deep heat.  The Veteran also was treated by a different private physician in October 2009 for a complaint of low back pain radiating in to the left calf and left testicle.  At that time, he complained of low back pain which radiated down the left lumbar spine and in to the left groin.  He stated that this pain had begun days earlier and was due to a recent back injury experienced while bending at home.  

A review of the Veteran's VA outpatient treatment records dated between November 1989 and November 2007, which were date-stamped as received by the RO on October 30, 2009, shows that he was treated for complaints of low back pain from 1994 to 1996.  For example, on VA outpatient treatment in May 1994, the Veteran complained of low back pain and pain in the left groin area for the previous 21/2 weeks.  Physical examination showed mild muscle spasm on the left side of the back.  The assessment was low back pain, most likely musculoskeletal.  

VA x-rays of the Veteran's lumbosacral spine taken in March 1995 showed spina bifida occulta at S1, no acute fracture and/or old fracture of the lumbar spine, and mild scoliosis of the lumbar spine.  The VA radiologist stated that there had been no significant change since the Veteran's VA examination in January 1990.  The impressions included spina bifida occulta at S1 with partial lumbarization of S1 and mild scoliosis.

On VA neurology consult request in December 1995, it was noted that the Veteran complained of nagging back pain "on and off for years."  He reported that his back pain was worsening and coming more frequently.  It also was noted that x-rays of the Veteran's lumbosacral spine showed spina bifida occulta.  The provisional diagnosis was chronic back pain.  It also was noted that, because there was no radiculopathy or neurological deficits noted, the Veteran would not be scheduled for neurology consult.

On VA outpatient treatment on January 18, 1996, the Veteran complained of low back pain.  He reported that the origin of his injury was in 1985 while on active service but he had no recent injury.  He walked without assistance.  Objective examination showed no apparent difficulty with walking or getting on and off of examining table and no tenderness to palpation of the back.  The assessment was chronic recurrent low back pain associated with spina bifida occulta and lumbarization of S1.

On January 30, 1996, the Veteran stated that he was doing better "but still not completely well."  No new examination was performed.  The assessment was chronic low back pain secondary to spina bifida and lumbarization of L5-S1.

In February 1996, the Veteran complained of low back pain which he rated as 2/10 on a pain scale (with 10/10 being the worst pain).  A history of pain in the left lower lumbar area radiating to the left buttock was noted.  He reported having this pain for 10 years.  He also reported a history of "hard exercise" in the military.  His history of spina bifida occulta was noted.  Objective examination showed he was intact neurologically, L4, L5, and S1 were patent and normal, and normal spinal mobility.  The impressions included chronic low backache.  Following this outpatient treatment  visit, another neurology consult request was submitted.  It was noted on this neurology consult request form that, after the Veteran had been scheduled for neurology consult, his low back pain had resolved and there was no longer any need for the consult.

In March 1996, the Veteran complained of worsening low back pain since active service.  His low back pain currently was severe and limited his ability to move and bend forward.  Physical examination showed lower back tenderness, left lumbosacral spine tenderness, and positive straight leg raising on the left side.  The impression was musculoskeletal low back pain.

With respect to the Veteran's application to reopen a claim of service connection for a back disability, the Board notes that the evidence which was of record in May 1990 showed that there was no competent evidence that the Veteran experienced any current low back disability which could be attributed to active service.  The newly received evidence (particularly the October 2009 private treatment record showing a current diagnosis of low back pain) suggests that the Veteran currently experiences a low back disability which could be attributed to active service.  Thus, the Board finds that the evidence received since May 1990 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a low back disability is reopened.

Earlier Effective Date Claims

The Veteran contends that he is entitled to an earlier effective date than August 28, 2008, for the grant of service connection for recurrent left patellar subluxation associated with left patellofemoral degenerative joint disease and for the 10 percent rating assigned for his service-connected left patellofemoral degenerative joint disease.  As noted in the Introduction, the Veteran specifically contends that when he filed a request to reopen a previously denied claim of service connection for right patella dislocation on a VA Form 21-4138 date-stamped as received by the RO on November 19, 2007, VA should have interpreted his request as an increased rating claim for his service-connected left recurrent patellar subluxation with hypermobile patella.  The Board again notes that, in the currently appealed rating decision issued in January 2009, the RO recharacterized the Veteran's service-connected left recurrent patellar subluxation with hypermobile patella as 2 distinct disabilities and assigned separate 10 percent ratings for service-connected left patellofemoral degenerative joint disease and service-connected recurrent left patellar subluxation.  Although the Veteran acknowledges that he made a "typographical error" in identifying his right knee rather than his left knee on his November 2007 VA Form 21-4138, he contends that VA should have recognized his error and assigned an effective date for his service-connected left recurrent patellar subluxation and service-connected left patellofemoral degenerative joint disease as of the date of this form.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2008).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

As relevant to the Veteran's earlier effective date claim for service-connected left patellofemoral degenerative joint disease, the Board notes that a 10 percent rating is assigned under Diagnostic Code (DC) 5257-5010 for traumatic arthritis substantiated by x-ray findings of the involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating is assigned for traumatic arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  When the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, as in this case, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, DC 5257-5010 (2010).

The Board finds that the preponderance of the evidence is against the Veteran's claims for an effective date earlier than August 28, 2008, for the award of service connection for recurrent left patellar subluxation associated with service-connected left patellofemoral degenerative joint disease and for a 10 percent rating for left patellofemoral degenerative joint disease.  The Board notes initially that, on a VA Form 21-526 date-stamped as received by the RO on December 4, 1989, the Veteran filed a claim of service connection for "patella dislocation."  The Veteran contended that he had been treated for patella dislocation repeatedly during active service between June and September 1989 and provided the dates of in-service treatment.  

In a rating decision dated on May 8, 1990, and issued to the Veteran on May 24, 1990, the RO granted, in pertinent part, a claim of service connection for left recurrent patellar subluxation with hypermobile patella, evaluating it as zero percent disabling effective November 25, 1989 (the day after the date of the Veteran's separation from service).  The RO also denied the Veteran's claim of service connection for right patella dislocation.

The next relevant correspondence occurred when the Veteran disagreed with the zero percent rating assigned for his service-connected left recurrent patellar subluxation with hypermobile patella in a letter dated on June 19, 1990, and date-stamped as received by the RO on June 28, 1990.  The Veteran described the symptomatology associated with his service-connected left recurrent patellar subluxation with hypermobile patella in detail in this letter.

In response, the RO issued an SOC to the Veteran on July 10,1990, which addressed the issue of entitlement to an initial compensable rating  for service-connected left patellar subluxation with hypermobile patella.  As noted elsewhere, the Veteran did not respond to this SOC by perfecting a timely appeal.  Thus, the May 1990 rating decision became final with respect to the zero percent rating assigned for his service-connected left patellar subluxation with hypermobile patella.  Because the Veteran had not disagreed with the denial of his service connection claim for right patella dislocation, the May 1990 rating decision also became final with respect to this claim.

The next relevant correspondence occurred when the Veteran submitted a signed VA Form 21-4138 dated on November 13, 2007, and date-stamped as received by the RO on November 19, 2007, in which he stated, "  I want to request service connection for a dislocated right knee which occurred while [on] active duty."   The RO properly interpreted this correspondence as a request to reopen the Veteran's previously denied service connection claim for right patella dislocation.

In a rating decision dated on July 7, 2008, and issued to the Veteran that same day, the RO denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for right knee patella dislocation.  The RO noted that the Veteran's original service connection claim for right knee patella dislocation had been denied in the May 1990 rating decision.  The RO concluded that, because new and material evidence had not been received, this claim was not reopened.

The next relevant correspondence occurred when the Veteran submitted a signed letter dated on August 25, 2008, and date-stamped as received by the RO on August 28, 2008, in which he stated, "  I am appealing the ZERO percent rating and the denial for compensation for my Left Patella Dislocation condition."  (Emphasis in original).  He also stated that he had dislocated his left patella during active service and discussed some of the in-service treatment he had received for his dislocated left patella.

The next relevant correspondence occurred when the RO sent a letter to the Veteran on December 4, 2008, in which he was advised that, although he contended in his August 25, 2008, letter that he was appealing a zero percent rating and the denial of compensation for a left patella dislocation, the rating decision issued on July 7, 2008, had denied a claim of service connection for right knee patella dislocation.  The RO also informed the Veteran that a review of his November 19, 2007, letter also did not mention a left knee condition.  The RO advised the Veteran that VA would consider his August 2008 letter as an increased rating claim for his service-connected left knee recurrent patellar subluxation with hypermobile patella.

The next relevant correspondence occurred when the Veteran was seen for VA joints examination on December 13, 2008.  Following comprehensive physical examination of the Veteran's left knee, the final diagnoses were left patellofemoral degenerative joint disease, patellar subluxation of the left knee, history of left patellar dislocation, and patellar ligamentous laxity.

As noted above, in the currently appealed rating decision dated on January 28, 2009, and issued to the Veteran on January 30, 2009, the RO recharacterized the Veteran's service-connected left recurrent patellar subluxation with hypermobile patella as 2 distinct disabilities (left patellofemoral degenerative joint disease and recurrent left patellar subluxation associated with left patellofemoral degenerative joint disease).  The RO granted service connection for recurrent left patellar subluxation associated with left patellofemoral degenerative joint disease (previously characterized as left recurrent patellar subluxation with hypermobile patella) and assigned a 10 percent rating effective August 28, 2008.  The RO also assigned a higher 10 percent rating for service-connected left patellofemoral degenerative joint disease (previously characterized as left recurrent patellar subluxation with hypermobile patella) effective August 28, 2008.  The RO concluded that the appropriate effective date for the award of service connection for recurrent left patellar subluxation associated with left patellofemoral degenerative joint disease (previously characterized as left recurrent patellar subluxation with hypermobile patella) and for the higher 10 percent rating assigned for service-connected left patellofemoral degenerative joint disease (previously characterized as left recurrent patellar subluxation with hypermobile patella) was August 28, 2008, because that was the date of receipt of these claims.

The next relevant correspondence occurred when the Veteran submitted a letter dated on February 3, 2009, and date-stamped as received by the RO on February 10, 2009, in which he contended that he originally filed his claims for additional compensation on November 19, 2007, and not on August 25, 2008.  He stated that his November 19, 2007, letter mistakenly had listed a right knee patella dislocation when it should have listed a left knee patella dislocation.  He also stated, "  The treatment delineated in my medical records is for my left knee.  I apologize for any confusion, as I am responsible for the error."  He requested an earlier effective date of November 19, 2007, for the additional disability compensation awarded in the January 2009 rating decision "as this was my original date of claim."

The next relevant correspondence occurred when the Veteran submitted a letter dated on March 15, 2009, and date-stamped as received by the RO on March 23, 2009, in which he contended that VA had erred in finding that his claims for increased compensation had been filed on August 28, 2008.  He contended instead that he had filed claims for increased compensation on November 19, 2007, but had referred to a right patella dislocation by mistake.  He stated that his November 19, 2007, correspondence should have referred to "LEFT Patella Dislocation."  (Emphasis in original).  He also stated, "  This was a typographical error.  I have never had problems with my right knee and was under the assumption that the treatment I had received for my left knee while on active duty would have been discovered during the review of my medical records."  He also contended that the July 2008 rating decision had denied a claim for a "misidentified condition."  The RO properly interpreted this letter as a notice of disagreement with the January 2009 rating decision.  The Veteran submitted a duplicate copy of this letter on April 23, 2009.

In a letter dated on October 23, 2009, and date-stamped as received by the RO on October 28, 2009, the Veteran again contended that his original claim for additional compensation filed on November 19, 2007, should have read "LEFT PATELLA DISLOCATION" and was "erroneously reported" as a right knee patella dislocation.

The next relevant correspondence occurred when the Veteran's VA outpatient treatment records were date-stamped as received by the RO on October 30, 2009.  A review of these records dated between November 1989 and November 2007 shows no outpatient treatment for left knee problems, with the exception of duplicate copies of the Veteran's January 1990 VA examination report which showed that he had been diagnosed as having left patella dislocation by history and hypermobile left patella at that time.

In statements on his substantive appeal (VA Form 9) dated on April 6, 2010, and date-stamped as received by the RO on April 10, 2010, the Veteran stated, "  There has never been an issue with my right knee.  It was erroneously identified.  My medical records from my military service clearly delineate that my problems were with my left knee.  My start date for compensation should be 11/2007."

In statements on a VA Form 21-4138 dated on July 14, 2010, and date-stamped as received by the RO on July 23, 2010, the Veteran contended that his service-connected left knee condition had worsened.  He requested increased compensation for his service-connected left knee disability.

With respect to the Veteran's earlier effective date claim for an award of service connection for recurrent left patellar subluxation associated with left patellofemoral degenerative joint disease, the Board notes that there is no indication in the claims file that the Veteran submitted any correspondence to VA concerning his left knee disability between July 10, 1990, when the RO issued an SOC to the Veteran on the issue of entitlement to an initial compensable rating for service-connected left patellar subluxation with hypermobile patella, and August 28, 2008, when he alleged that he experienced significant additional left knee disability.  Indeed, a review of the claims file shows that there is no correspondence concerning any VA claim from the Veteran dated between July 10, 1990 (the date of the SOC), and November 19, 2007, when his VA Form 21-4138 was date-stamped as received by the RO.  It is undisputed that, on the November 19, 2007, VA Form 21-4138, the Veteran stated, "  I want to request service connection for a dislocated right knee." (Emphasis added).  Although the Veteran now contends that the reference to a dislocated right knee on his November 2007 VA Form 21-4138 was a "typographical error," he did not realize this alleged error nor make any attempt to correct it until he submitted correspondence alleging this error in February 2009, approximately 15 months later.  The Board observes in this regard that, in his August 2008 letter requesting additional compensation for his left knee disability, the Veteran did not refer to any previous error(s) in any earlier correspondence submitted to VA.  Instead, the Veteran clearly requested additional compensation for his left knee disability in a letter which was date-stamped as received by the RO on August 28, 2008.  The Veteran waited until February 2009 before he asserted that his previous correspondence sent to VA concerning a dislocated right knee had, in fact, referred to a dislocated left knee.  The Veteran also took responsibility for the error he had made in filing for additional compensation for a dislocated right knee when he allegedly meant to file a claim for additional compensation for a dislocated left knee.  As outlined above, the competent evidence did not show that the Veteran's left knee disability had worsened and was manifested by recurrent left patellar subluxation in addition to left patellofemoral degenerative joint disease until December 2008, several months after he filed his claims for additional disability compensation for the left knee.  Thus, the competent evidence does not demonstrate that the Veteran is entitled to an effective date earlier than August 28, 2008, for the award of service connection for recurrent left patellar subluxation associated with left patellofemoral degenerative joint disease.

The Board observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).  The evidence of record demonstrates that VA received the Veteran's claim of service connection for recurrent left patellar subluxation associated with left patellofemoral degenerative joint disease on August 28, 2008, when he requested additional disability compensation for his left knee.  This is more than one year after his separation from service.  As noted elsewhere, the Veteran is not attempting to disturb the finality of the May 1990 rating decision.  He has contended instead, without support in the record, that, although he clearly filed for additional disability compensation for a dislocated right knee in November 2007, VA should have interpreted his November 2007 statement as a claim for additional disability compensation for a dislocated left knee.  This argument is not persuasive for the reasons outlined above.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date than August 28, 2008, for an award of service connection for recurrent left patellar subluxation associated with left patellofemoral degenerative joint disease.  Thus, the Board finds that the criteria for assigning an effective date earlier than August 25, 2008, for an award of service connection for recurrent left patellar subluxation associated with left patellofemoral degenerative joint disease are not met.

With respect to the Veteran's earlier effective date claim for a 10 percent rating for service-connected left patellofemoral degenerative joint disease, the Board again notes that there is no indication in the claims file that the Veteran submitted any correspondence to VA concerning his service-connected left patellofemoral degenerative joint disease (previously characterized as recurrent patellar subluxation with hypermobile patella) between July 10, 1990, when the RO issued an SOC to the Veteran on the issue of entitlement to an initial compensable rating for service-connected left patellar subluxation with hypermobile patella, and August 28, 2008, when he alleged that his service-connected left knee disability had worsened significantly.  Indeed, and as noted above, a review of the claims file shows that there is no correspondence concerning any VA claim from the Veteran dated between July 10, 1990, and November 19, 2007, when his VA Form 21-4138 was date-stamped as received by the RO.  As also noted above, there is no reference to any left knee disability, including his service-connected left patellofemoral degenerative joint disease, on the Veteran's November 2007 VA Form 21-4138.  Instead, a review of the claims file shows that, after the May 1990 rating decision became final, the Veteran first filed for additional disability compensation for his service-connected left patellofemoral degenerative joint disease (previously characterized as recurrent patellar subluxation with hypermobile patella) on August 28, 2008, when his letter indicating an intent to seek an increased rating for this disability was date-stamped as received by the RO.  In his August 28, 2008, letter, the Veteran contended that he currently experienced "marginal mobility" in his left knee and his left knee popped occasionally.  He also reported that he continued to wear a knee brace because it kept his left knee stabilized and helped with his left knee discomfort.  

The competent evidence also does not show that, prior to August 28, 2008, the Veteran's service-connected left patellofemoral degenerative joint disease was manifested by occasional incapacitating exacerbations of degenerative left knee arthritis such that an effective date earlier than August 28, 2008, for a 10 percent rating for patellofemoral degenerative joint disease is warranted.  Instead, the competent evidence shows that the Veteran's service-connected left knee patellofemoral degenerative joint disease was manifested by, at worst, painful left knee motion (as seen on VA examination in December 2008).  At that examination, the Veteran complained of left knee pain, soreness, and "popping and clicking."  He described his current left knee pain as "an achy pain" which occurred approximately 2 times a week.  His pain was located anteriorly throughout the knee.  He rated his pain on average as 2-3/10 and at worst as 6/10 (with 10/10 being the worst pain).  He described no significant flare-ups of his left knee pain.  He wore a neoprene patella sleeve on the left knee and reported wearing this sleeve approximately 3 times a week because it had been helpful with his symptoms.  He also had worn bilateral shoe inserts for approximately 25 years which had been somewhat helpful for relief of his left knee pain.  A history of 2 left knee patella dislocations was noted.  He was independent in his activities of daily living although his ability to exercise was limited somewhat and his left knee symptoms kept him from running.  His left knee pain was worsened by prolonged standing and walking.  

Physical examination of the left knee in December 2008 showed normal alignment, no evidence of any previous surgical procedure, a prominent tibial tuberosity consistent with probable history of Osgood-Schlatter disease in the past, some significant discomfort with mobilization of the patella, no specific medial or lateral joint line pain, pain on patellar compression and on direct palpation of the medial and lateral facets, a very significant patellar apprehension test which indicated lateral patellar subluxation with knee extension, stable ligaments, and a markedly positive patellar grind test.  Range of motion testing of the left knee showed 2 degrees of hyperextension with 120 degrees of flexion with evidence of patellofemoral crepitus with range of motion of the knee.  X-rays of the knees showed unremarkable knee joints bilaterally and tibial tuberosity consistent with Osgood-Schlatter's disease.  There was no significant increase in pain, fatigue, weakness, lack of endurance, or incoordination with repetitive range of motion testing of the left knee.  These activities caused some discomfort but no significant increase over baseline was noted with 3-5 repetitions of deep knee bending.  The final assessment included left patellofemoral degenerative joint disease.

There is no other competent evidence indicating that, prior to August 28, 2008, the Veteran's service-connected left patellofemoral degenerative joint disease had worsened.  The RO properly determined that August 28, 2008, was the appropriate effective date for assigning a higher 10 percent rating for the Veteran's service-connected left patellofemoral degenerative joint disease because this was the first date it was factually ascertainable that this disability had worsened.  See 38 C.F.R. §§ 3.157, 3.400(o)(2), 4.71a, DC 5257-5010.  The Veteran also has not identified or submitted any competent evidence demonstrating that his service-connected left patellofemoral degenerative joint disease worsened prior to August 28, 2008, such that an earlier effective date is warranted for the 10 percent rating currently assigned.  He argues instead, without support in the record, that VA should have interpreted his November 2007 correspondence requesting service connection for a right knee disability as an increased rating claim for left patellofemoral degenerative joint disease.  This argument is not persuasive for the reasons outlined above.  Thus, the Veteran's claim for an effective date earlier than August 28, 2008, for a 10 percent rating for left patellofemoral degenerative joint disease is denied.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a low back disability is reopened; to this extent only, the appeal is granted.

Entitlement to an effective date earlier than August 28, 2008, for an award of service connection for recurrent left patellar subluxation associated with service-connected left patellofemoral degenerative joint disease is denied.

Entitlement to an effective date earlier than August 28, 2008, for a 10 percent rating for service-connected left patellofemoral degenerative joint disease is denied.


REMAND

As noted above, the Board has found that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of service connection for a low back disability.  The Board also finds that additional development is necessary before the reopened claim of service connection for a low back disability can be adjudicated on the merits.  Because the reopened claim of service connection for a low back disability is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative. 

In the May 1990 rating decision and July 1990 statement of the case, the RO denied the veteran's claim for service connection largely on the basis of a diagnosis of spina bifida occulta because they found the disability was a congenital or developmental defect for which compensation was not payable.  The newly received evidence (particularly the October 2009 private treatment record showing a current diagnosis of low back pain) suggests that in addition to the long-standing diagnosis of spina bifida occulta, the Veteran currently experiences a low back disability which could be attributed to active service.  

General Counsel Opinion, VAOPGCPREC 82-90, holds that veterans can be granted service connection for diseases of congenital, developmental, or familial origin, such as retinitis pigmentosa, if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated by service.

In order for service connection to be granted for a preexisting condition, the evidence must show that the underlying disability underwent an increase in severity during service.  However, the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The question of whether the veteran's spina bifida was aggravated during service is essentially medical in nature.  The additional question of whether the Veteran has a low back disability that is separate and apart from spinal bifida that can be attributed to service is also medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Therefore, the Board concludes that a VA examination is necessary to determine whether the Veteran clearly and unmistakably had spina bifida occulta prior to service.  If he is found to have had spina bifida prior to service, a determination is needed as to whether that disorder was permanently aggravated by such service.  The VA examination is also necessary to determine whether the Veteran has a low back disability that is separate and apart from spinal bifida that can be attributed to service.  Thus, on remand, the Board finds that the Veteran should be scheduled for appropriate examination(s) to determine the nature and etiology of his low back disability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his reopened claim of service connection for a low back disability.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a low back disability since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his low back disability.  The claims file and a copy of this remand must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination review.  The examiner must annotate the report that the claims file was in fact made available for review and pertinent documents therein were reviewed in conjunction with the preparation of the examination report.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to identify any low back disability/ies currently experienced by the Veteran, if possible.  

Based upon the examination results and the review of the claims folders, the examiner should answer the following questions with respect to any currently present spina bifida occulta:

Is it at least as likely as not that the Veteran's spina bifida initially manifested during his period of active service from December 1980 to November 1989?

With respect to any manifestations of spina bifida found to be present in service, did the manifestations clearly and unmistakably exist prior to the veteran's entrance onto active duty?

With respect to any manifestations of spina bifida that the examiner believes existed prior to the veteran's entrance onto active duty, did the manifestations undergo a chronic and permanent increase in severity during or as a result of service that would be beyond the normal progression of the disorder?  If the opinion is that they did not undergo such an increase, is it clear and unmistakable that it did not?

The examiner(s) is also asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has current low back disability that is distinctly separate and apart from spina bifida, and if diagnosed, is related to active service or any incident of service, to include in-service treatment for muscle strain of the lower back, or as secondary to spina bifida.  A complete rationale must be provided for any opinion expressed.

4.  Thereafter, readjudicate the Veteran's claim of service connection for a low back disability.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


